DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 7/23/2021, amended claims 2, 12, and 17 are acknowledged. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Sullivan (US Publication No. 2007/0106289 A1) (cited by Applicant), further in view of Werneth et al. (US Publication No. 2006/0106375 A1) (cited by Applicant) and Flaherty et al. (US Publication No. 2014/0012155 A1) (cited by Applicant).

	Regarding claim 1, O’Sullivan discloses a system for monitoring lumenal esophageal temperatures in a patient, comprising: 

a monitor (18) in communication with the controller (see Figure 1 and [0027]), 
wherein the controller is further configured to: 
display on the monitor an anatomic map of an esophagus based at least in part on the signals received from the plurality of electrodes (see [0027], [0037], and [0068]).
It is noted O’Sullivan does not specifically teach the monitor is a video monitor or the controller being configured to display on the video monitor a thermal map of the esophagus based at least in part on the signals received from the plurality of temperature sensors. However, Werneth et al. teaches the monitor is a video monitor (see [0084]). Flaherty et al. teaches a controller configured to display on the video monitor a thermal map of the esophagus based at least in part on the signals received from the plurality of temperature sensors (see [0025], [0096], and [0104]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’Sullivan to include a monitor that is a video monitor, as disclosed in Werneth et al., so as to view the anatomic and thermal maps dynamically.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’Sullivan to include a controller configured to display on the video monitor a thermal map of the esophagus based at least in part on the 
Regarding claim 3, Flaherty et al. teaches the thermal map is overlaid on the anatomic map (see [0025], [0096], and [0104]).  
Regarding claim 4, O’Sullivan discloses the anatomic map comprises a three-dimensional anatomic map (see [0027] and [0037]).
Regarding claim 5, O’Sullivan discloses at least a portion of a heart and at least a portion of the esophagus are displayed on the video monitor (see [0027], [0037], and [0068]). Werneth et al. teaches at least a portion of a heart and at least a portion of the esophagus are displayed on the video monitor (see Figures 2, 4, and 7a-b).
Regarding claim 6, Flaherty et al. teaches the controller is further configured to display on the video monitor a position of at least one of the plurality of temperatures sensors relative to the anatomic map (see [0025], [0096], and [0104]).
Regarding claim 7, Werneth et al. teaches the controller is further configured to display on the video monitor a position of the probe relative to the anatomic map (see Figures 2, 4, and 7a-b). Flaherty et al. teaches the controller is further configured to display on the video monitor a position of the probe relative to the anatomic map (see [0025], [0090], [0096], and [0104]).  
Regarding claim 8, Flaherty et al. teaches the controller is configured to display the thermal map using a plurality of colors (see [0096] and [0104]).

Regarding claim 10, Flaherty et al. teaches the controller is configured to overlay numeric temperature values on the thermal map (see [0025], [0096], and [0104]).
Regarding claim 11, Werneth et al. teaches the controller is further configured to trigger an alarm when a temperature of the esophagus falls outside a preset range of values (see [0061]). Flaherty et al. teaches the controller is further configured to trigger an alarm when a temperature of the esophagus falls outside a preset range of values (see [0026] and [0167]-[0169]).
Regarding claim 12, O’Sullivan discloses a method of monitoring luminal esophageal temperatures in a patient, comprising: 
receiving, at a controller (34), signals from both a plurality of electrodes (70) carried by a probe (112) (see [0039]) inserted into an esophagus of the patient and a plurality of temperature sensors carried by the probe (see [0062]-[0063]), wherein the probe has a fixed outer diameter (see Figures 1-2 and [0057]); 
outputting to a monitor (18), via the controller, an anatomic map of the esophagus based at least in part on the signals received from the plurality of electrodes carried by the probe (see [0027], [0037], and [0068]).
It is noted O’Sullivan does not specifically teach the monitor is a video monitor or outputting to the video monitor, via the controller, a thermal map of the esophagus based at least in part on the signals received from the plurality of temperature sensors carried by the probe. However, Werneth et al. teaches the monitor is a video monitor 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of O’Sullivan to include a monitor that is a video monitor, as disclosed in Werneth et al., so as to view the anatomic and thermal maps dynamically.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of O’Sullivan to include outputting to the video monitor, via the controller, a thermal map of the esophagus based at least in part on the signals received from the plurality of temperature sensors carried by the probe, as disclosed in Flaherty et al., so as to provide information representing current temperature, an average of temperature over time, peak or maximum temperature over time, historic temperature information, and combinations of these (see Flaherty et al.: [0025]).
Regarding claim 13, Flaherty et al. teaches the thermal map is overlaid on the anatomic map (see [0025], [0096], and [0104]).  
Regarding claim 14, O’Sullivan discloses the anatomic map comprises a three-dimensional anatomic map (see [0027] and [0037]).
Regarding claim 15, Werneth et al. teaches outputting to the video monitor, via the controller, a position of the probe relative to the anatomic map (see Figures 2, 4, and 7a-b). Flaherty et al. teaches outputting to the video monitor, via the controller, a position of the probe relative to the anatomic map (see [0025], [0090], [0096], and [0104]).  

Regarding claim 17, O’Sullivan discloses a system for monitoring luminal esophageal temperatures in a patient, comprising: 
a probe (112) adapted to be inserted into an esophagus of the patient, the probe extending between a proximal end and a distal end and having a fixed outer diameter (see Figures 1-2 and [0057]); 
a plurality of location sensors (see [0039] and [0068]) and a plurality of temperature sensors disposed on the probe (see [0062]-[0063]); 
a monitor (see Figure 1 and [0027]); and 
a controller configured to: 
receive signals from the plurality of location sensors and the plurality of temperature sensors (see [0039], [0062], and [0068]); and 
display on the video monitor an anatomic map of the esophagus based at least in part on the signals received from the plurality of location sensors (see [0027], [0037], and [0068]).
It is noted O’Sullivan does not specifically teach the monitor is a video monitor or the controller being configured to display on the video monitor a thermal map of the esophagus based at least in part on the signals received from the plurality of temperature sensors. However, Werneth et al. teaches the monitor is a video monitor (see [0084]). Flaherty et al. teaches a controller configured to display on the video 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’Sullivan to include a monitor that is a video monitor, as disclosed in Werneth et al., so as to view the anatomic and thermal maps dynamically.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of O’Sullivan to include a controller configured to display on the video monitor a thermal map of the esophagus based at least in part on the signals received from the plurality of temperature sensors, as disclosed in Flaherty et al., so as to provide information representing current temperature, an average of temperature over time, peak or maximum temperature over time, historic temperature information, and combinations of these (see Flaherty et al.: [0025]).
Regarding claim 18, Flaherty et al. teaches the thermal map is overlaid on the anatomic map (see [0025], [0096], and [0104]).  
Regarding claim 19, O’Sullivan discloses the anatomic map comprises a three-dimensional anatomic map (see [0027] and [0037]).
Regarding claim 20, O’Sullivan discloses the plurality of location sensors comprises a plurality of electrodes (see [0043] and [0068]).
Regarding claim 21, O’Sullivan discloses the plurality of location sensors comprises a plurality of magnetic sensors (see [0043], [0064]-[0065], and [0068]).

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 2-3, 5-11, 17-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 11, 13, and 17-20 of U.S. Patent No. 10,188,201 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are fully anticipated by the reference claims.
The limitations of present claims 2-3, 17-18, and 20 are completely recited in reference independent claims 1 and 20.
Present claim 5 is analogous to reference claim 2.
Present claim 6 is analogous to reference claim 4.
Present claim 7 is analogous to reference claim 7.
Present claim 8 is analogous to reference claim 17.
Present claim 9 is analogous to reference claim 18.
Present claim 10 is analogous to reference claim 19.
Present claim 11 is analogous to reference claims 11 and 13.

Claims 2-5, 7, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 13, and 19 of U.S. Patent No. 9,131,853 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are fully anticipated by the reference claims.
The limitations of present claims 2-4 and 17-20 are completely recited in reference independent claims 1 and 13.
Present claim 5 is analogous to reference claim 19.
Present claim 7 is analogous to reference claim 8.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 9,131,853 B2 in view of Panescu et al.

The reference patent describes location sensors that are electrodes and not magnetic sensors as claimed. However, Panescu et al. teaches a plurality of location sensors comprises a plurality of magnetic sensors (see [0009] and [0036]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of the reference patent to include location sensors that are magnetic sensors, as disclosed in Panescu et al. because magnetic sensors for detecting location are among a handful of well-known modalities (e.g. ultrasound, electric, magnetic, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791